MEMORANDUM **
Luis Alexander De Leon De Leon, a native and citizen of Guatemala, petitions for review of a decision of the Board of Immigration Appeals summarily affirming the Immigration Judge’s (“IJ”) denial of his application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the IJ’s opinion, Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the IJ’s finding that De Leon’s fear of harm is too speculative to form a basis for asylum, because guerillas stopped visiting his parents at the time the 1996 peace accords were signed between the guerillas and the government. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.